Citation Nr: 1706706	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a breathing condition, claimed as a result of asbestos exposure. 

2.  Entitlement to service connection for a skin condition, claimed as a result of exposure to herbicides.  

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected coronary artery disease (CAD) or as a result of exposure to herbicides.   

4.  Entitlement to service connection for peripheral neuropathy of the right and left feet, claimed as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran limited his appeal to the four issues identified on the title page.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Missing Medical Records

Potentially relevant to all claims on appeal, the Veteran's electronic VA health record from October 2004 to August 2012 are associated with his claims folder.  The VA health record contains numerous entries indicating that private (non-VA) medical records were obtained and scanned into the electronic health.  Those scanned medical records have not been associated with the claims file.  Thus, the Board has no way to review the private records to determine their relevance.  The medical records, however, are constructively before the Board and must be associated with the claims file.  See Trafter v. Shinseki, 26 Vet. App. 267, 283 (2013).  For this reason, the appeal must be remanded to have all outside medical records, which were received by VA, associated with the claims file.   

VA Examinations

The Board also finds that VA examinations are needed to address the claimed skin condition and hypertension.  

With regard to the claimed skin condition, the private and VA medical records do not reflect any complaints or diagnosis related to the skin.  However, the Veteran wrote in an August 2009 statement that a skin condition has been a concern for the past 40 years.  He could not be exact as to onset, but remembered that it began shortly after he left service.  

At present, the Board has no reason to question the credibility of the Veteran's assertions regarding his skin condition.  Moreover, the Board is mindful that skin conditions are often subject to active and inactive stages, which could account for the silence in the medical records.  Accordingly, the Board finds that a VA examination is needed to address this claim.  

With regard to hypertension, the evidence shows that the Veteran has hypertension.  Additionally, the Veteran served in Vietnam during the requisite period raising a presumption of exposure to herbicide agents such as Agent Orange.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to the non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed skin condition.  To the extent possible and practicable, the examining facility should coordinate with the Veteran to schedule the examination during an active stage of the disease.  

The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all skin condition found extant.  If the Veteran previously had any such skin condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including his presumed Agent Orange exposure? 

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established.  Instead, the examiner should answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

Accordingly, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

